

115 HRES 598 IH: Recognizing the life and legacy of Isaac “Ike” Fulwood, Jr., Police Chief for the Metropolitan Police Department of the District of Columbia from 1989 to 1992.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 598IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the life and legacy of Isaac Ike Fulwood, Jr., Police Chief for the Metropolitan Police Department of the District of Columbia from
			 1989 to 1992.
	
 Whereas Ike Fulwood was born in the District of Columbia on April 28, 1940, and passed away in the District of Columbia on September 1, 2017, at the age of 77;
 Whereas Ike Fulwood was appointed Chief of Police during the national crack cocaine crime wave, which was especially serious in the District;
 Whereas Ike Fulwood focused on both high levels of violence and on the negative side effects of aggressive law enforcement, especially in the African-American community;
 Whereas Ike Fulwood was one of the first police officials to introduce community policing and spoke often about the importance of drug treatment and the inability of police alone to prevent crime;
 Whereas Ike Fulwood retired as Chief of Police in 1992; Whereas, upon the recommendation of Congresswoman Eleanor Holmes Norton, President George W. Bush appointed, and the Senate confirmed, Ike Fulwood to the United States Parole Commission in 2004, and, upon the Congresswoman’s recommendation, President Barack Obama designated Ike Fulwood as Commission Chair in 2009;
 Whereas Ike Fulwood established a 21st-century model for the United States Parole Commission; Whereas Ike Fulwood, as Chair of the United States Parole Commission, instituted best practices, such as alternatives to incarceration and access to mental health programs, graduated sanctions, and allowing offenders to retain jobs and support their families when possible, without the cost of full incarceration at the Federal Bureau of Prisons;
 Whereas Ike Fulwood retired from the United States Parole Commission in 2015; Whereas Ike Fulwood, after retiring as Police Chief, served as an adjunct professor on community policing and ethics at the University of the District of Columbia;
 Whereas after retiring, Ike Fulwood chaired the District of Columbia Commission on Black Men and Boys, which focuses greater attention on the problems of Black men and boys, such as high dropout rates from school, high crime and absent-father rates, and low marriage rates; and
 Whereas Ike Fulwood is survived by his wife and high school sweetheart, the former Ruth Johnson, children Gary and Angela, and grandchildren Brayden and Brent: Now, therefore, be it
	
 That the House of Representatives honors the life and legacy of Isaac Fulwood, Jr., and acknowledges his contributions to the District of Columbia, to law enforcement, to community policing, and to creating a more peaceful and stable society.
		